
	

113 S2805 IS: To designate the Department of Veterans Affairs clinic in Billings, Montana, as the “Bear Root Department of Veterans Affairs Clinic”.
U.S. Senate
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2805
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2014
			Mr. Tester (for himself and Mr. Walsh) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To designate the Department of Veterans Affairs clinic in Billings, Montana, as the Bear Root Department of Veterans Affairs Clinic.
	
	1.Designation of Bear Root Department of Veterans Affairs Clinic(a)DesignationThe
			 Department of Veterans Affairs clinic located at 1766 Majestic Lane in
			 Billings, Montana, shall after the date of the enactment of this Act be
			 known
			 and designated as the Bear Root Department of Veterans Affairs Clinic.
			(b)ReferencesAny
			 reference in any law, regulation, map, document, record, or other paper of
			 the
			 United States to the clinic referred to in subsection (a) shall be
			 considered to be a reference to the Bear Root Department of Veterans
			 Affairs Clinic.
			
